802 F.2d 458
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Chesteen LATIN, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 84-1515.
United States Court of Appeals, Sixth Circuit.
Aug. 5, 1986.

Before LIVELY, Chief Judge, and KENNEDY and BOGGS, Circuit Judges.
PER CURIAM.


1
The issue in this appeal is whether the decision of the Secretary denying social security disability benefits between February 19, 1981 and February 12, 1982 is supported by substantial evidence.  It is conceded that the claimant became totally disabled within the meaning of the Social Security Act in February 1982 when he suffered a severe stroke.  However, our examination of the administrative record fails to disclose that the claimant carried his burden of proof to establish disability within the Act from the alleged onset date of February 19, 1981 to February 12, 1982.  After considering the briefs of the parties, oral argument having been waived, the court concludes that the decision denying benefits, as affirmed by the district court, is supported by substantial evidence.


2
The judgment of the district court is affirmed.